Citation Nr: 1123226	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to February 2005.  His DD-214 indicates that he had 3 months of prior active service and 15 years, 7 months inactive service.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Pittsburgh, Pennsylvania, which denied the Veteran's claim of entitlement to service connection for left ear hearing loss.

In March 2010, the Veteran testified before the undersigned Veterans Law Judge at the Pittsburgh RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his current left ear hearing loss is the result of acoustic trauma during active duty service in the Persian Gulf War.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    
As an initial matter, the Board notes that a review of the Veteran's service treatment records reveals no complaints of, treatment for, or a diagnosis of a hearing loss disorder.  In addition, during his January 2005 post-deployment examination, although he noted that he had been exposed to loud noises during service, the Veteran said that he had not previously, and was not then experiencing any ringing in the ears and felt that his health had stayed about the same or gotten better.  It is unclear, however, whether he was given an actual hearing examination following his active duty deployment.

Nonetheless, in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") noted that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson reaffirmed the Court's holdings in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  Moreover, in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382.

In this case, the Veteran's DD-214 reveals that he served with a field artillery unit as a fire support specialist.  As such, his claim of acoustic trauma has evidentiary support.  In addition, during his hearing before the Board, he testified that he had not been afforded hearing protection during service because he was required to maintain good communication with his fellow soldiers.  Thus, as there is no evidence to the contrary and there is no reason to find him not credible, the Veteran's testimony as to in-service incurrence of a hearing loss disorder is entitled to some probative weight.

Moreover, during an April 2007 VA audiology evaluation, the VA examiner diagnosed the Veteran with left ear sensorineural hearing loss.  Thus, the Veteran has been shown to have a present disability, as is required per Shedden, supra.
However, the examiner was neither asked, nor did he provide a nexus opinion regarding whether the Veteran's left ear hearing loss was either caused or aggravated by active duty service.  In addition, at the time of the examination, it appears that the Veteran's service treatment reports were not available, and the examiner specifically noted that he had not reviewed the Veteran's claims file.

In this regard, the Board notes that, under the Veterans Claims Assistance Act of 2000 ("VCAA") (Pub. L. No. 106-475, 114 Stat. 2096 (2000)), VA's duty to assist includes the duty to provide an adequate examination when an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical examination must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl at 124.

In light of the foregoing, the Board finds that a new VA examination should be obtained to determine the etiology of the Veteran's current left ear hearing loss.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).  In addition, as there is some suggestion that the Veteran may have had a hearing loss disorder that pre-dated service (see rating decision, June 2007), the Veteran should also be sent updated VCAA information regarding how to substantiate a claim of entitlement to service connection based on aggravation by military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an updated VCAA letter informing him of the requirements for substantiating a claim of entitlement to service connection based on aggravation of the condition by military service.  He should be afforded an adequate amount of time to respond.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination with an individual with the proper expertise to determine the nature, approximate onset date and/or etiology of his current left ear sensorineural hearing loss.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the Veteran's noise exposure and hearing loss symptomatology and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered.  Following a review of the relevant evidence in the claims file, and the clinical evaluation, the examiner should opine as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any currently-diagnosed left ear hearing loss was caused or aggravated (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by active duty service, to include acoustic trauma in service.  Any and all opinions must be accompanied by a complete rationale.

a.) If the clinician concludes that the Veteran's hearing loss disorder was aggravated by service, the examiner should, to the extent possible, describe the baseline level of hearing loss prior to any such aggravation.

b.) It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

c.) The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

d.) If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

